Judgment unanimously reversed on the law and indictment dismissed. Memorandum: The prosecution failed to present legally sufficient evidence to support defendant’s conviction as an accessory to attempted robbery. The record, viewed in the light most favorable to the prosecution (People v Contes, 60 NY2d 620, 621), fails to demonstrate that defendant assisted codefendant Howard Peoples in the assault and attempted robbery of complainant or that he shared Peoples’ intent to attempt the robbery (see, People v Letizia, 122 AD2d 555, lv denied 68 NY2d 814). Defendant’s presence as a guest in complainant’s apartment at the time of Peoples’ conduct does not constitute a sufficient basis for the imposition of accessorial liability (see, People v Perniciaro, 58 NY2d 751; People v Burke, 126 AD2d 938). (Appeal from Judgment of Supreme Court, Erie County, Marshall, J.—Attempted Robbery, 2nd Degree.) Present—Doerr, J. P., Boomer, Balio, Lawton and Davis, JJ.